DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to Applicant’s RESPONSE TO QUAYLE OFFICE ACTION / AMENDMENT, filed January 21, 2022.
Response to Arguments
In view of Applicant’s amendment to the title of the invention (RESPONSE, page 5), the objection to the title as set forth in the prior Office action dated December 8, 2021, page 2, is withdrawn.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	Regarding claim 1, no prior art has been found to disclose or suggest Applicant’s image processing apparatus including a first processor and a first memory cooperating to act as:
	- a storing unit configured to store user information about users each given any one of an authority of shared office administrator, an authority of tenant administrator, and an authority of a general user belonging to a tenant; and
	- a providing unit configured to provide, to a second user given the authority of tenant administrator from a first user having the authority of shared office administrator, a function of designating an allowable number of print sheets with respect to a tenant to 
	- wherein, in a case where the third user, when authenticated, uses the print processing function, the third user is allowed to use the print processing function up to an allowable number of print sheets designated by the second user, who is a tenant administrator of the tenant to which the third user belongs.
 	Claims 2-8 depend from claim 1.
	Claim 9, drawn to a control method for an image processing apparatus, and claim 10, drawn to a non-transitory computer-readable storage medium, similarly recite the allowable subject of apparatus claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677